Petition for Permission to Appeal Denied and Memorandum Opinion filed
November 17, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00759-CV
                                  ____________

                         DALE JOHNSON, Appellant

                                        V.

 DENISE WALTERS, INDEPENDENT EXECUTOR OF THE ESTATE OF
              INGA J.JOHNSON, DECEASED, Appellee


                    On Appeal from the Probate Court No 2
                            Harris County, Texas
                        Trial Court Cause No. 409,860

                        MEMORANDUM OPINION


      Pending before this court is Dale Johnson’s Petition for Permissive
Interlocutory Appeal of certain summary judgment orders.

      To be entitled to a permissive appeal from an interlocutory order that would
not otherwise be appealable, the requesting party must establish that (1) the order
to be appealed involves “a controlling question of law as to which there is a
substantial ground for difference of opinion” and (2) an immediate appeal from the
order “may materially advance the ultimate termination of the litigation.” Tex. Civ.
Prac. & Rem. Code Ann. § 51.014(d); Tex. R. App. P. 28.3(e)(4); Tex. R. Civ. P.
168.

       Based on parties’ filings and arguments in the trial court and this court, it
appears that an interlocutory appeal of the summary judgment orders at issue may
require this court to consider and decide more questions than just a single
“controlling question of law.” Given the limited nature of interlocutory appeals and
the requirement we construe statutes authorizing such appeals strictly, we conclude
Dale Johnson has not satisfied the statutory requirements of section 51.014(d). See
Gulf Coast Asphalt Co., L.L.C. v. Lloyd, 457 S.W.3d 539, 545 (Tex. App.—
Houston [14th] 2015, no pet.). Accordingly, we deny the petition for permission to
appeal.

                                       PER CURIAM

Panel consists of Chief Justice Frost, and Justices Christopher and Donovan.




                                         2